DETAILED ACTION
	This is the initial Office action for non-provisional application 16/478,639 filed July 17, 2019, which is a national stage entry of PCT/US2018/015955 filed January 30, 2018, which claims priority from provisional applications 62/551,370 filed August 29, 2017 and 62/453,155 filed February 1, 2017.  Claims 1-19, as originally filed, are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply filed on July 5, 2022 is acknowledged.
Claims 4 and 7-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II and III and Species B, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hansen (US 9,579,237).
Regarding claim 1, Hansen discloses a belt (binder 1) comprising a support belt (elastic band 11) formed from a stretchable (elastic) material and including a first peripheral end (first end 17) and a second peripheral end (second end 18), and a two-part fastening system (fasteners 14, 15, 16) configured to secure the belt (1) on a user’s body, wherein the two-part fastening system (14, 15, 16) incudes a first part (fabric hook fastener 14) arranged on the support belt (11) proximate the first peripheral end (17) and a second part (fabric loop fasteners 15, 16) comprising a plurality of fasteners (15, 16) arranged spaced apart from each other on the support belt (11) proximate the second peripheral end (18) (Figs. 1-2; column 8, lines 29-36 & 51-56).
The limitation “hernia belt” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations.  Thus, the preamble of the claims is not considered a limitation and is of no significance to claim construction.  See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See MPEP § 2111.02.
Further, the limitation “hernia belt” appears to be a recitation of the intended use of the claimed belt which must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, the belt disclosed by Hansen is capable of being used by a user having a hernia.
Regarding claim 2, Hansen discloses that the first part (14) comprises a single fastener (14) attached to a back side (inside) surface of the support belt (11) (Fig. 2), wherein the plurality of fasteners (15, 16) are attached to a front side (inside) surface of the support belt (11) (Fig. 1), wherein each of the plurality of fasteners (15, 16) is separated from each other with a gap  therebetween (fasteners 15, 16 may be spaced apart a desired distance) (Figs. 1-2; column 8, lines 51-56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen as applied to claim 1 above, in view of Soerensen et al. (US 2009/0171259).  Hansen discloses the invention substantially as claimed, as described above, but fails to teach that the support belt is formed from a one-piece knit construction and comprises background areas, mesh layouts, and boundary areas, wherein the mesh layouts are configured to provide larger gaps between stitches than the background areas when stretched to provide breathable areas.
Soerensen discloses a support belt (binder 310) formed from a one-piece knit construction and comprising background areas (higher density zones), mesh layouts (low density zones), and boundary areas (trims 50), wherein the mesh layouts are configured to provide larger gaps between stitches  than the background areas when stretched (a lower density knit will have larger gaps between stitches than a higher density knit) thereby capable of providing breathable areas (Fig. 8A; ¶ 0052, 0123, & 0126-0127).
Therefore, it would have been obvious to one having ordinary skill in the art, to construct the support belt taught by Hansen to be formed from a one-piece knit construction and comprising background areas, mesh layouts, and boundary areas, wherein the mesh layouts are configured to provide larger gaps between stitches than the background areas when stretched as taught by Soerensen for the purpose of varying the elastic properties of the support belt.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen as applied to claim 1 above, in view of Chen (TW M534601).  Hansen discloses the invention substantially as claimed, as described above, and further discloses that the support belt (11) has a generally rectangular shaped body including a tapered portion proximate the first peripheral end (17) (Figs. 1-2).  However, Hansen fails to teach that the corners of the support belt (11) are rounded.
Chen discloses a belt (waistband 10) having a two-part fastening system (fastening unit 30), wherein the belt (10) has a generally rectangular shaped body including a tapered portion proximate a first peripheral end, and wherein the corners of the belt (10) are rounded (Figs. 1-3).  Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to construct the support belt taught by Hansen to have rounded corners as taught by Chen since Applicant has not disclosed that such a shape solves any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a support belt.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of base claim 1 and intervening claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        8/11/2022